DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on November 20, 2020 have been received and entered. Claim 68 has been amended. The Ghivizzani’s declaration filed on November 20, 2020 under 37 CFR1.132 is sufficient in part to overcome the rejection of claim 70 applied under 35 U.S.C. 103. The declaration will be discussed in detail below as it applies to the rejection. Claims 68-87 are pending in the instant application. 

Election/Restrictions
Applicant’s election of claims 68-77 (Group I) in the reply filed on April 8, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a))
.Claims 78-87 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 8, 2020.
Claims 68-77 are under consideration. 
Priority
This application is a 371 of PCT/US17/47589 filed on 08/18/2017 that claims priority from US provisional application no 62/377,297 filed on 08/19/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/20/2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Maintained-Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 68 and 69 remain rejected under 35 U.S.C. 103 as being unpatentable over Bancel et al (USPGPUB 20140141067, 05/22/2014), Fath et al (PLoS One 2011, 6e17596).
Claim interpretation: Claims are directed to a codon-modified IL-lRa gene comprising a nucleic acid sequence that is at least 90% identical to the SEQ ID NO: 2. The claims is interpreted to encompass a codon modified IL-1Ra gene comprising any nucleic acid sequence that is at least 90% identical to the SEQ ID NO: 2. 
With respect to claim 68-69, Bancel et al teach a modified IL-1Ra gene sequence comprising nucleic acid sequence as set forth in SEQ ID NO: 11161 that has about 88% homology over entire or about 93% local  homology with SEQ ID NO: 2. Regarding claim 70, Bancel et al further discloses that the modified IL-1Ra gene sequence comprising nucleic acid sequence as set forth in SEQ ID NO: 11161 that has about 89.3% local  homology with SEQ ID NO: 5 (see sequence search).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Bancel differs from claimed invention by not disclosing codon optimizing sequence to be at least 90%  or 95% identical to SEQ ID NO: 2.
Before the effective filing date of instant application, it was routine to codon optimize a gene sequence for enhancing expression in mammalian cell culture. Fath et al disclose 
Accordingly, in view of the teachings of Bancel and Fath, it would have been obvious for one of ordinary skill in the art, before the effective filing date of instant application to codon optimize the coding sequence of IL-1Ra as disclosed in Bancel et al in order to enhance gene expression as suggested by Fath thereby improve gene therapy outcome. One of ordinary skill in the art would be motivated to optimize IL-1Ra with reasonable expectation of success in achieving the predictable results as the Artisan was well aware of the required structures, the results of optimized coding sequence of IL-IRa. It is noted that while Applicant’s specific sequences as set forth in SEQ ID NO : 2 are not specifically taught, there is nothing in the art to demonstrate that the artisan would not expect to codon optimize the sequence known in prior as the sequences of IL-1Ra fall into the general requirements for IL-1Ra, as in Bancel. Hence, it would appear that Applicant's contribution to the art is simply to claim codon optimized coding sequences obvious, to the Artisan before the effective filing of the instant application. Furthermore, KSR has already stated that motivation need not be specific, and only in the case of an infinite number of variants is a specific variant non-obvious. Given that one of ordinary skill in the art was well aware of the results of codon optimization, the requirements for codon optimization of IL-1Ra, and was already able to codon optimized IL-1Ra, before the effective filing date of instant invention. Hence, it is prima facie obvious to one the artisan to codon optimize IL-1Ra as disclosed in prior art to express at higher level in order to improve gene therapy. One who would have practiced the invention would have had reasonable expectation of success because codon optimization of  to improve gene expression was already known in the art in an obvious manner to produce gene product, as the Artisan already recognized the usefulness of codon optimized IL-1Ra  was known. Thus, it would have only required routine experimentation to optimize the coding sequence of modified IL-1Ra as disclosed in Bancel using the techniques and software known in art and disclosed in Fath, as required by instant invention. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 68, 71 and 72 remain rejected under 35 U.S.C. 103 as being unpatentable over Ghivizzani et al (USPGPUB 20080187576, dated 08/07/2008) as evidenced by Husain et al (Gene Therapy (2009) 16, 927–932) , Hildinger et al (US 20070042462,02/22/2007),  Bancel et al (USPGPUB 20140141067, 05/22/2014) and  Fath et al (PLoS One 2011, 6e17596).
With respect to claim 68, Ghivizzani et al teach a nucleic acid segment that encodes a human IL-1Ra polypeptide (see para. 67, 95).

Ghivizzani differ from claimed invention by not disclosing that the vector comprises (i) a SV40 and bovine growth hormone (bGH) polyadenylation sequence; and/or SV40 splice donor (SD) and splice acceptor (SA) sites and (ii) codon optimizing the IL-1Ra sequence to be at least 95% identical to SEQ ID NO: 2 or SEQ ID: 5.
However, before the effective filing date of instant application use of SV40 SD-SA region, SV40 polyA and BGH poly A in an AAV was considered routine and conventional as evident from the teaching of Husain (see figure 1) and Hildinger (see para. 250). The combination of reference differ from claimed invention by not disclosing codon optimizing the IL-1Ra sequence to be at least 95% identical to SEQ ID NO: 2 or SEQ ID: 5.
Bancel et al teach a modified IL-1Ra gene sequence comprising nucleic acid sequence as set forth in SEQ ID NO: 11161 that has about 88% homology over entire or about 93% local  homology with SEQ ID NO: 2. Regarding claim 70, Bancel et al further discloses that the modified IL-1Ra gene sequence comprising nucleic acid sequence as set forth in SEQ ID NO: 11161 that has about 89.3% local  homology with SEQ ID NO: 5 (see sequence search). Fath et al disclose optimizing  various candidate genes’ coding regions taking the following sequence-based parameters into account (i) Codon choice, (ii) increase in GC-content, (iii) avoiding UpA- and introducing CpG-dinucleotides, (iv) removing destabilizing RNA elements, (v) removing cryptic splice-sites, (vi)  avoiding intragenic poly(A)-sites, (vii) removing direct repeats, (viii) avoiding RNA secondary structures, and (ix) deleting internal ribosomal entry sites (See page page 2, col. 1, last para.).
Accordingly, in view of the teachings of Ghivizzani, Husain, Hildinger, Bancel and Fath, it would have been obvious for one of ordinary skill in the art, before the effective filing date of instant application to substitute the coding sequence of IL-1Ra as disclosed in Ghivizzani with codon optimize coding sequence of IL-1Ra as disclosed in Bancel et al in order to enhance gene expression and further optimize the human IL1Ra as suggested by Fath thereby improve gene therapy outcome. One of ordinary skill in the art would be motivated to use optimize IL-1Ra sequence with reasonable expectation of success in achieving the predictable results as the Artisan was well aware of the required structures, the results of optimized coding sequence of IL-IRa. It is noted that while Applicant’s specific sequences as set forth in SEQ ID NO : 2 are not specifically taught, there is nothing in the art to demonstrate that the artisan would not expect to codon optimize the sequence known in prior as the sequences of IL-1Ra fall into the general requirements for IL-1Ra, as in Bancel. Hence, it would appear that Applicant's contribution to the art is simply to claim codon optimized coding sequences obvious, to the Artisan before the effective filing of the instant application. Furthermore, KSR has already stated that motivation need not be specific, and only in the case of an infinite number of variants is a specific variant non-obvious. Given that one of ordinary skill in the art was well aware of the results of codon optimization, the requirements for codon optimization of IL-1Ra, and was already able to codon optimized IL-1Ra, before the effective filing date of instant invention. Hence, it is prima facie obvious to one the artisan to substitute coding sequence of Ghivizzani with codon optimized IL-1Ra as disclosed in prior art to express at higher level in order to improve gene therapy. It would be further obvious to include SV40 SD-SA region, SV40 polyA and BGH poly A in an AAV disclosed in Ghivizzani for optimal gene delivery to a humans subject. One who KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.


Claims 68, 71 -76 remain rejected under 35 U.S.C. 103 as being unpatentable over Goodrich et al (Molecular Therapy–Nucleic Acids (2013) 2, e70;1-10) as evidenced by Husain et al (Gene Therapy (2009) 16, 927–932) , Hildinger et al (US 20070042462,02/22/2007), Bowles et al (Mol Ther 2012;20:443–455), Bancel et al (USPGPUB 20140141067, 05/22/2014),   Fath et al (PLoS One 2011, 6e17596).
With respect to claim 68, Goodrich et al teach a nucleic acid segment that encodes a codon optimized equine IL-1Ra polypeptide (see page 8, col. 1, para. 1).
Regarding claims 71-72, Goodrich et al teach a scAAV virus vector comprising a nucleic acid vector comprising the modified IL-lRa gene: a promoter operably linked to the modified IL-1Ra gene, wherein promoter is a CMV promoter or Cbh (see page 8, col. 1, para. 1-3). 
With respect to claim 73, Goodrich et al teach that the vector is a scAAV2.5 IL-1ra (see figure 4, 6 and page 8, col. 1, para. 3-4). 
Goodrich et al differ from claimed invention by not disclosing that the vector comprises (i) a SV40 and bovine growth hormone (bGH) polyadenylation sequence; and/or SV40 splice donor (SD) and splice acceptor (SA) sites,  (ii) codon optimizing the human IL-1Ra sequence to be at least 95% identical to SEQ ID NO: 2 or SEQ ID: 5 and (iii) the nucleic acid vector is packaged within the capsid.
However, before the effective filing date of instant application use of SV40 SD-SA region, SV40 polyA and BGH poly A in an AAV was considered routine and conventional as evident from the teaching of Husain (see figure 1) and Hildinger (see para. 250). The combination of reference differ from claimed invention by not disclosing (i) AAV comprising the nucleic acid vector and a capsid, wherein the nucleic acid vector is packaged within the capsid and (ii) codon optimizing the human IL-1Ra sequence to be at least 95% identical to SEQ ID NO: 2 or SEQ ID: 5. 
Bowles et al teach scAAV vector construct could be packaged in the AAV2.5 capsid to improve expression and safety profile of gene therapy (see page 445, col. 2, last para 3-4, abstract) (limitation of claims 74-76). The combination of reference differ from claimed 
Bancel et al teach a modified IL-1Ra gene sequence comprising nucleic acid sequence as set forth in SEQ ID NO: 11161 that has about 88% homology over entire or about 93% local homology with SEQ ID NO: 2. Regarding claim 70, Bancel et al further discloses that the modified IL-1Ra gene sequence comprising nucleic acid sequence as set forth in SEQ ID NO: 11161 that has about 89.3% local homology with SEQ ID NO: 5 (see sequence search). Fath et al disclose optimizing  various candidate genes’ coding regions taking the following sequence-based parameters into account (i) Codon choice, (ii) increase in GC-content, (iii) avoiding UpA- and introducing CpG-dinucleotides, (iv) removing destabilizing RNA elements, (v) removing cryptic splice-sites, (vi)  avoiding intragenic poly(A)-sites, (vii) removing direct repeats, (viii) avoiding RNA secondary structures, and (ix) deleting internal ribosomal entry sites (See page page 2, col. 1, last para.). Fath et al disclose optimizing  various candidate genes’ coding regions taking the following sequence-based parameters into account (i) Codon choice, (ii) increase in GC-content, (iii) avoiding UpA- and introducing CpG-dinucleotides, (iv) removing destabilizing RNA elements, (v) removing cryptic splice-sites, (vi)  avoiding intragenic poly(A)-sites, (vii) removing direct repeats, (viii) avoiding RNA secondary structures, and (ix) deleting internal ribosomal entry sites (See page 2, col. 1, last para.).
	Accordingly, in view of the teachings of Goodrich, Husain, Hildinger, Bancel, Fath and Bowles, it would have been obvious for one of ordinary skill in the art, before the effective filing date of instant application to substitute the coding sequence of IL-1Ra as disclosed in Goodrich with codon optimize coding sequence of IL-1Ra as disclosed in Bancel et al in order to enhance gene expression and further optimize the human IL1Ra as suggested by Fath thereby improve gene therapy outcome. One of ordinary skill in the art would be motivated to use optimize human IL-1Ra sequence with reasonable expectation of success in achieving the predictable results as the Artisan was well aware of the required structures, the results of optimized coding sequence of IL-IRa. It is noted that while Applicant’s specific sequences as set forth in SEQ ID NO : 2 are not specifically taught, there is nothing in the art to demonstrate that the artisan would not expect to codon optimize the sequence known in prior as the sequences of IL-1Ra fall into the general requirements for IL-1Ra, as in Bancel. Hence, it would appear that Applicant's contribution to the art is simply to claim codon optimized coding sequences obvious, to the Artisan before the effective filing of the instant application. Furthermore, KSR has already stated that motivation need not be specific, and only in the case of an infinite number of variants is a specific variant non-obvious. Given that one of ordinary skill in the art was well aware of the results of codon optimization, the requirements for codon optimization of IL-1Ra, and was already able to codon optimized IL-1Ra construct is packaged in the AAV2.5 capsid as evident from Bowles, before the effective filing date of instant invention. Hence, it is prima facie obvious to one the artisan to substitute coding sequence of Goodrich with codon optimized human IL-1Ra as disclosed in prior art to express at higher level in order to improve gene therapy. It would be further obvious to include SV40 SD-SA region, SV40 polyA and BGH poly A that could be packaged in an AAV2.5 capsid for optimal gene delivery to a humans subject. One who would have practiced the invention would have had reasonable expectation of success because codon optimization and incorporating SD/SA sites and polyA sequence of  to improve gene expression was already known in the art in an obvious manner to produce gene product, as the Artisan already recognized the usefulness of codon optimized IL-1Ra  was known. Thus, it would have only required routine experimentation to substitute the coding sequence of modified KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 68, 71, 74, 76-77 remain rejected under 35 U.S.C. 103 as being unpatentable over Scaria (WO/2015/168666, dated 11/05/2015) as evidenced by Husain et al (Gene Therapy (2009) 16, 927–932), Hildinger et al (US 20070042462,02/22/2007), Bancel et al (USPGPUB 20140141067, 05/22/2014),   Fath et al (PLoS One 2011, 6e17596). 
Scaria et al teach rAAV particle, Para. [0036]; the heterologous nucleic acid encodes a polypeptide IL 1-ra, Para. [0011 ]. Scaria et al further teaches the rAAV vector is a scrAAV vector, Para. (00251) comprising: a. an engineered adeno-associated virus (AAV) capsid (the rAAV particle comprises ... a rAAV capsid comprising rAAV capsid proteins comprising one or more amino acid substitutions at one or more positions, Para. (00361) comprising at least a portion of serotype 2 and at least a portion of serotype 6 (one or more amino acids at position(s) corresponding to amino acids 585 and/or 588 (numbering based on VPI of AAV2) are replaced by arginine residues (e.g., S586 and/orT589 for ... AAV6 ... ). These modified capsids may find use ... in improving ... transduction ... one or more amino acids (e.g., arginine or lysine) at position(s) corresponding to amino acids 484, 487, 527 and/or 532 (numbering based on VPI of AAV2) are replaced by non-positively charged amino acid(s) such as alanine (e.g., R485, R488, K528, and/or K533 for ... AAV6, Para. [01651); and b. a vector packaged within the capsid (comprises ... a rAAV vector comprising the heterologous nucleic acid, Para. [0036); A rAAV vector can be packaged into an AAV virus capsid to generate a "recombinant adeno-associated viral particle (rAAV particle)", Para. [01121), said vector comprising a modified IL-1 Ra gene operably linked to a CMV promoter (a rAAV vector comprising the heterologous nucleic acid, Para. (0036); the heterologous nucleic acid encodes a polypeptide ... IL 1-ra, Para. (0011).
Scaria et al differ from claimed invention by not disclosing that the vector comprises (i) a SV40 and bovine growth hormone (bGH) polyadenylation sequence; and/or SV40 splice donor (SD) and splice acceptor (SA) sites,  (ii) codon optimizing the human IL-1Ra sequence to be at least 95% identical to SEQ ID NO: 2 or SEQ ID: 5. 
However, before the effective filing date of instant application use of SV40 SD-SA region, SV40 polyA and BGH poly A in an AAV was considered routine and conventional as evident from the teaching of Husain (see figure 1) and Hildinger (see para. 250). The combination of reference differ from claimed invention by not disclosing codon optimizing the human IL-1Ra sequence to be at least 95% identical to SEQ ID NO: 2 or SEQ ID: 5. 
Bancel et al teach a modified IL-1Ra gene sequence comprising nucleic acid sequence as set forth in SEQ ID NO: 11161 that has about 88% homology over entire or about 93% local homology with SEQ ID NO: 2. Regarding claim 70, Bancel et al further discloses that the modified IL-1Ra gene sequence comprising nucleic acid sequence as set forth in SEQ ID NO: 
	Accordingly, in view of the teachings of Scaria, Husain, Hildinger, Bancel and Fath, it would have been obvious for one of ordinary skill in the art, before the effective filing date of instant application to substitute the coding sequence of IL-1Ra as disclosed in Scaria with codon optimize coding sequence of IL-1Ra as disclosed in Bancel et al in order to enhance gene expression and further optimize the human IL1Ra as suggested by Fath thereby improve gene therapy outcome. One of ordinary skill in the art would be motivated to use optimize human IL-1Ra sequence with reasonable expectation of success in achieving the predictable results as the Artisan was well aware of the required structures, the results of optimized coding sequence of IL-IRa. It is noted that while Applicant’s specific sequences as set forth in SEQ ID NO : 2 are not specifically taught, there is nothing in the art to demonstrate that the artisan would not expect to codon optimize the sequence known in prior as the sequences of IL-1Ra fall into the general requirements for IL-1Ra, as in Bancel. Hence, it would appear that Applicant's contribution to the art is simply to claim codon optimized coding sequences obvious, to the Artisan before the effective filing of the instant application. Furthermore, KSR has already stated that motivation need not be specific, and only in the case of an infinite number of variants is a specific variant non-obvious. Given that one of ordinary skill in the art was well aware of the results of codon optimization, the requirements for codon optimization of IL-1Ra, and was already able to codon optimized IL-1Ra construct is packaged in the AAV2.5 capsid as evident from Bowles, before the effective filing date of instant invention. Hence, it is prima facie obvious to one the artisan to substitute coding sequence of Goodrich with codon optimized human IL-1Ra as disclosed in prior art to express at higher level in order to improve gene therapy. It would be further obvious to include SV40 SD-SA region, SV40 polyA and BGH polyA that could be packaged in an AAV2/6 capsid as disclosed in Scaria for optimal gene delivery to a humans subject. One who would have practiced the invention would have had reasonable expectation of success because codon optimization and incorporating SD/SA sites and polyA sequence of  to improve gene expression was already known in the art in an obvious manner to produce gene product, as the Artisan already recognized the usefulness of codon optimized IL-1Ra  was known. Thus, it would have only required routine experimentation to substitute the coding sequence of modified IL-1Ra as disclosed in Scaria with a codon optimized sequence as disclosed in Bancel using the techniques and software known in art and disclosed in Fath that is packaged in scAAV2/6 capsid as suggested in Scaria. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —KSR, 82 USPQ2d at 1396) (available at http: www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Response to arguments
Applicant disagree with the rejection arguing Bancel does not teach or suggest a nucleic acid having at least 90% sequence identity to the instant SEQ ID NO: 2. Fath is solely cited as disclosing codon optimization and, hence, Fath does not teach or suggest a nucleic acid having at least 90% sequence identity to the instant SEQ ID NO: 2 over the full-length of SEQ ID NO: 2. Therefore, the combination of Bancel and Fath fails to teach or suggest all the elements of the pending claims and, hence, does not render obvious the pending claims. Applicant argue that The pending claims are not obvious over the combination of Bancel and Fath because Fath only provides general guidance insufficient to direct a skilled artisan to the instantly claimed sequences that are at least 90% identical to SEQ ID NO: 2. Fath describes multiple parameters that may affect protein expression. (See the paragraph spanning the left and right columns on page 2 of Fath.) Fath does not provide to a person of ordinary skill in the art a clear guidance to readily apply these multiple parameters to arrive at the specific sequences instantly claimed. In other words, Fath provides more than a finite set of choices in view of the different parameters that need to be considered. Importantly, Fath provides no guidance regarding which parameters would guide a skilled artisan to modify the sequence of Bancel to arrive at the specific sequences instantly claimed. Applicants’ arguments have been fully considered, but are not found fully persuasive.
As an initial matter, it should be noted that applicant’s argument of superior results and no suggestion of choosing of the specific sequence of SEQ ID NO: 2 is found persuasive, therefore any rejection of claim 70 is hereby withdrawn.  Therefore, Applicants’ arguments with respect to the specific sequence of SEQ ID NO: 2 are thereby rendered moot. To the extent that Applicants’ arguments are pertinent to the variants of the optimized coding sequence as set forth in SEQ ID NO: 2, they are addressed as follows:
It appears that Applicant is arguing that the cited references do not expressly suggest the claimed invention. However, it is well established in case law that a reference must be considered not only for what it expressly teaches, but also for what it fairly suggests. In re Burkel, 201 USPQ 67 (CCPA 1979). Furthermore, in the determination of obviousness, the In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). In the instant case, while Applicant’s specific sequences as set forth in SEQ ID NO : 2-5 and  are not specifically taught, there is nothing in the art to demonstrate that the artisan would not expect to optimize the sequence known in prior as the sequences of IL-1Ra fall into the general requirements for variant of IL-1Ra sequence , as in Goodrich.  Hence, it would appear that Applicant's contribution to the art is simply to claim variants of the optimized coding sequences obvious, to the Artisan before the effective filing of the instant application. Given that one of ordinary skill in the art was well aware of the results of codon optimization, the requirements for codon optimization of IL-1Ra, and was already able to make AAVs comprising codon optimized IL-1Ra, hence it is prima facie obvious to one the artisan to codon optimize IL-1Ra as disclosed in prior art to express at higher level in order to improve therapy.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Applicant In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On page 7 of the applicant’s argument, applicant in part rely on the Dr. Givizzani’s declaration to argue that the claimed sequence show superior expression of IL-IRa that would have been surprising or unexpected to a skilled artisan. Particularly, the Declaration shows that an optimized sequence as claimed provides (Seq B and Seq C) provided for unexpectedly better expression relative to an optimized sequence that does not fall within the scope of the present claims. Applicants’ arguments have been fully considered, but are not found persuasive.
 In response to applicant’s argument that Seq B and Seq C (optimized sequence) shows unexpected superior result is not found persuasive because any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Bancel et al teach a modified IL-1Ra gene sequence comprising nucleic acid sequence as set forth in SEQ ID NO: 11161 that has about 88% homology over entire or about 93% local homology with SEQ ID NO: 2. Likewise, Goodrich et al teach a nucleic acid segment that encodes a codon optimized equine IL-1Ra polynucleotide encoding the same polypeptide (see page 8, col. 1, para. 1).The art further teaches  codon-optimization of coding sequences expected to solve problems associated with gene expression,  thus the relevance of Applicants' arguments with respect to codon optimization to improve IL-1Ra expression is not apparent. Further, the codon optimization to improve gene expression are described in prior art. Such methodology for codon optimization was considered routine in the prior art. Therefore the fact that codon optimization of IL-1Ra may improve expression to a greater extent is an expected result, and is the goal behind codon optimization of the coding sequence. As indicated in MPEP 716.02(c), Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." The specification fails to teach expression of any of the codon optimized IL-1Ra sequence that is least 90% or 95%  of SEQ ID NO: 2 other than SEQ ID NO: 2 (see declaration). The declaration shows improved expression of codon optimized IL-1Ra sequence as set forth in SEQ ID NO: 2. In response to Applicant’s argument that claims are limited to specific sequences, it is noted that the claims are not so limited. There is no evidence on record that numerous other variant that are at least 90 or 95% of SEQ ID NO: 2 as embraced by the rejected claims would show same unexpected results as disclosed in data for specific sequence B and C.
Examiner’s note: Should applicant amend the base claim to limit the scope of coding sequence as set forth in SEQ ID NO:2 or sequence commensurate with SEQ B AND C disclosed in the declaration,  instant obviousness rejection may be overcome pending further consideration.

New-Claim Rejections - 35 USC § 112- necessitated by amendments 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 68-77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
The claim embraces any codon-modified IL-lRa gene comprising any nucleic acid sequence that is at least 90% identical to SEQ ID NO: 2 over the full-length of SEQ ID NO: 2, wherein the codon-modified interleukin-1 receptor agonist (IL-1Ra) gene encodes a biologically active IL- 1Ra.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that ''applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.'' Vas-cath Inc. v. Mahurkar, 19USPQ2d at 1 117. The specification does not ''clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.'' Vas-cath Inc. v. Mahurkar, 19USPQ2d at 1116.
The DNA sequences of all the nucleic acid sequence that is at least 90% identical to SEQ ID NO: 2, other than the SEQ ID NO: 2, encompassed within the genus of codon-modified IL-lRa gene sequence showing contemplated biological activity have not been disclosed. Based upon the prior art there is expected to be sequence variation among the species of DNA sequences of IL-lRa gene sequence. The specification has provided the description of IL-1Ra codon optimized sequence as set forth in SEQ ID NO: 2 sequence. The specification prophetically discloses three variants of SEQ ID NO: 2 that includes SEQ ID NO: 3 (98% identical to SEQ INO: 2), SEQ ID NO: 4 (99% identical to SEQ ID NO: 2) and SEQ ID NO: 5 (95% identical to SEQ ID NO: 5). It is unclear if any of the specific variant as set forth in SEQ ID NO: 3, 4 and 5 have any functional activity. The specification has not disclosed the sequences of any of the variant that is at least 90% or 95% identical to SEQ ID NO: 2 showing contemplated biological activity  as embraced by the claims. It is known that, due to the degeneracy of the genetic code, sequences sharing relatively low levels of identity code for the same protein. Due to the degeneracy of the genetic code, an extraordinarily large number of nucleotide sequences may encode the IL-1Ra. While codon optimization was a known technique at the time of filing of the instant application, there are myriad techniques, websites, algorithms, and services for doing so, including making manual changes to the sequence. Thus, it is unclear how the specific engineered sequence of SEQ ID NO: 2, or a sequence sharing at least 95% Pfaff v. Wells Electronics. Inc., 48 USPQ2d 1641, 1646 (1998). In the instant case, the claimed embodiments of codon optimized IL-1Ra, other than the SEQ ID NO: 2 encompassed within the genus of codon optimized sequence that is at least 90% or 95% as set forth in SEQ ID NO: 2 lack a written description. The specification fails to describe what DNA molecules fall into this genus. The skilled artisan cannot envision the detailed chemical structure of the encompassed codon optimized sequence showing contemplated biological activity other than SEQ ID NO: 2, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen lnc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 UsPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF'S were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, Applicant was not in possession of the genus of codon optimized sequence that is at least 90% or 95% as set forth in SEQ ID NO: 2 showing contemplated biological activity as encompassed by the claims. University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that to fulfill the written description requirement, a patent specification 

Maintained-Double Patenting
Claims 68-72, 74-77 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32-33 of copending Application No 16467141 and Scaria (WO/2015/168666, dated 11/05/2015) as evidenced by Husain et al (Gene Therapy (2009) 16, 927–932), Hildinger et al (US 20070042462,02/22/2007). 
Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and application 16467141. Thus the rejection is maintained.
Conclusion
No claims allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632